Citation Nr: 1040958	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  What initial evaluation is warranted for lumbar degenerative 
disc and joint disease, status post-fracture at L1, L2, and T12 
(hereinafter residuals of thoracolumbar vertebrae fractures), for 
the period from August 10, 2000 to December 29, 2004?

2.  What initial evaluation is warranted for residuals of 
thoracolumbar vertebrae fractures for the period from December 
29, 2004, to May 14, 2009?

3.  What initial evaluation is warranted for residuals of 
thoracolumbar vertebrae fractures since May 15, 2009?


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980, 
and from February 1991 to July 1991.  He also was a member of the 
National Guard.

This appeal to the Board of Veterans' Appeals arose from an April 
2003 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
granted entitlement to service connection for lumbar degenerative 
disc and joint disease, status post fracture at L1, L2, and T12, 
and assigned a 30 percent initial rating effective August 10, 
2000.  The Veteran perfected an appeal of his initial rating.  

In an April 2005 rating decision the rating for lumbar 
degenerative disc and joint disease, status post fracture at L1, 
L2, and T12 was increased to 40 percent, effective December 29, 
2004.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

This appeal stems from the initial rating assigned.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
styled the issues of the case as shown on the cover sheet.

In January 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the additional 
development as directed and continued to deny the claims noted on 
the title page.  An April 2009 rating decision did grant 
entitlement to service connection for right and left lower 
extremity radiculopathy, and assigned separate 10 percent ratings 
for each.  


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in 
the January 2008 remand.

2.  From August 10, 2000, to December 29, 2004, the Veteran's 
residuals of thoracolumbar vertebrae fractures were not 
manifested by ankylosis; a severe limitation of lumbar motion; an 
intervertebral disc syndrome; a severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion; by 
thoracolumbar forward flexion to 30 degrees or less; or by 
associated neurological symptoms.

3.  For the period from December 29, 2004, to May 14, 2009, the 
Veteran's residuals of thoracolumbar vertebrae fractures were not 
manifested by ankylosis, an intervertebral disc syndrome, or 
associated neurological symptomatology.

4.  Since May 15, 2009, the Veteran's residuals of thoracolumbar 
vertebrae fractures have not been manifested by ankylosis, an 
intervertebral disc syndrome, or by moderate incomplete paralysis 
of the sciatic nerve in either lower extremity.

5.  Since May 15, 2009, the Veteran's residuals of thoracolumbar 
vertebrae fractures have been manifested by a severe limitation 
of motion and evidence of a demonstrable vertebral deformity.



CONCLUSIONS OF LAW

1.  From August 10, 2000 to December 29, 2004, the requirements 
for an initial evaluation higher than 30 percent for residuals of 
thoracolumbar vertebrae fractures were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Code 5242 (2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5285-5292 (2002).

2.  From December 29, 2004, to May 14, 2009, the requirements for 
an initial evaluation higher than 40 percent for residuals of 
thoracolumbar vertebrae fractures were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.7, 4.71a, General Formula, Diagnostic Code 5242 (2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5285-5292 (2002).

3.  Since May 15, 2009, the requirements for an initial 50 
percent evaluation have been met for residuals of thoracolumbar 
vertebrae fractures.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 
4.71a, Diagnostic Code 5285-5292 (2002). 

4.  Since May 15, 2009, the requirements for an initial 
evaluation higher than 10 percent for right lower extremity 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, 
Diagnostic Code 5242-8520 (2009).

5.  Since May 15, 2009, the requirements for an initial 
evaluation higher than 10 percent for left lower extremity 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, 
Diagnostic Code 5242-8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Board 
remanded the case to insure all available treatment records were 
made a part of the claims file.  The appellant was provided the 
opportunity to present pertinent evidence and testimony.  In sum, 
there is no evidence of any VA error in notifying or assisting 
him that reasonably affects the fairness of this adjudication.  
See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or-as concerns the prior spine rating criteria, may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson, 12 Vet. App. 119, however, it was held that the rule 
from Francisco does not apply where an appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the Veteran's thoracolumbar 
vertebrae fracture residuals disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.



Analysis

Historically, the Veteran sustained thoracic and lumbar 
compression fractures secondary to parachute jumps during his 
active service.  He seeks a higher initial rating for his 
disability.

As noted earlier, the Veteran is entitled to a staged rating 
where indicated by the evidence.  Since VA received his claim in 
2000, the RO evaluated his disability under the prior and current 
spine rating criteria after providing him notice of all 
applicable rating criteria in the statement of the case and 
supplemental statements of the case.  Thus, the Board may also 
consider all of the rating criteria.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

An October 2000 report of Triangle Orthopedic Associates was 
received by VA in June 2001.  It notes the Veteran's history of 
his spine injury, and that x-rays showed significant multilevel 
degenerative disc disease.  The examiner noted the Veteran would 
continue to have episodes of low back and mid-thoracic pain, the 
intensity of which would depend on his level of activity.  The 
report also noted the severity of the low back disorder was 
likely to increase over time.  At the time of the report, the 
Veteran was employed at a correctional facility where he came in 
contact with inmates.  The examiner noted the Veteran's low back 
disorder warranted climbing, lifting, and sitting restrictions.  
The report did not include any specific clinical findings such as 
range of motion or any other discussion of the findings on x-ray 
examination.

The April 2003 VA examination report notes a history of constant 
low back pain following in-service injuries, and the Veteran's 
report that the longer he sat the worse his pain became.  The 
Veteran reported experiencing discomfort after only five minutes 
of sitting, and that he could stand or walk for two minutes 
before he had to start changing positions.  With extensive 
stretching, he would walk about two blocks before his pain became 
severe.  He did not use a brace, cane, or walker, and he had not 
used a TENS unit.  He reported tenderness over the upper lumbar 
area on the right and also some numbness in that same area.  He 
stated that he could not lay flat unless he raised his knees to 
ease the pain.  His disorder interrupted his sleep.  Bending, 
stooping, and lifting increased his pain.  Severe pain was caused 
by any sudden turning.  The appellant reported working in a 
clerical-type job where he was able to get up and change his 
position frequently.  He had not lost any time from work due to 
his disability.  He used Advil and other nonsteroidal anti-
inflammatory drugs, and he denied any significant flare-ups.

Physical examination revealed the Veteran to walk very slowly and 
carefully, and he was obviously in pain while walking.  He had 
difficulty walking on his heels, and any type of jarring 
aggravated back pain.  He could stand erect but the appellant 
stated that he was in pain when doing so.  Contrary to the 
Veteran's complaint, examination revealed no paravertebral or 
sciatic notch tenderness to palpation.  He reported a patch of 
mid-lumbar area numbness that extended from the midline to the 
right, about half-way out to the edge of the torso-about 6 
centimeters in height and 10 centimeters horizontally.  He 
reportedly was able to feel light touch but he noted it was much 
less than he could in other areas of his back.  Examination of 
range of motion revealed backwards extension to 10 degrees with 
complaints of discomfort.  Lateral bending was to 15 degrees on 
the left and to 10 degrees on the right.  The Veteran stopped the 
movement at those points due to pain.  Forward bending was to 60 
degrees with complaints of pain.  He was able to push to 80 
degrees but with severe pain.  Lower extremity motor and sensory 
examination revealed findings that were grossly within normal 
limits.  No motor or sensory abnormalities were noted.  The 
examiner diagnosed degenerative disc and joint disease, and 
posttraumatic arthritis of the lumbar spine, status post fracture 
at T12, L1, and L2, with residuals.

Upon receipt of the examination report, the April 2003 rating 
decision notes the Veteran's initial 30 percent rating was 
assigned under the spine rating criteria in effect prior to 
September 23, 2002.  At that time, vertebra fracture residuals 
were evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  Under Diagnostic Code 5285, residuals of a vertebral 
fracture warranted a 60 percent evaluation if there was no spinal 
cord involvement but abnormal mobility was present that required 
a neck brace (jury mast).  Id.  The evidence of record clearly 
shows the Veteran's spine disability has never been manifested by 
this degree of impairment.

Hence, under the 2002 rating schedule the appellant's residuals 
were rated on the basis of resulting definite limitation of 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  Further, whether the residuals were rated on the 
basis of ankylosis or limitation of motion, ratings should not be 
assigned for more than one segment by reason of involvement of 
only the first or last vertebrae of an adjacent segment.  Id., 
Note.

Under the rating criteria for evaluating any limitation of lumbar 
motion prior to September 26, 2003, a slight limitation of lumbar 
motion warranted a 10 percent rating; a moderate limitation of 
lumbar motion warranted a 20 percent rating; and a  severe 
limitation of lumbar motion a 40 percent rating.  Id., Diagnostic 
Code 5292.

The prior criteria did not use specific objective values for 
range of motion, or objective standards for defining the degree 
of limitation of motion.  As a result, words such as "moderate," 
"moderately severe," and "severe," are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

In April 2003, the RO assigned a 30 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5285-5292, which notes the 
rating was on the basis of limitation of motion.  A hyphenated 
rating code is used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the evaluation.  See 38 C.F.R. § 4.27.  Thus, the 
Veteran's limitation of lumbar motion was assessed as moderate 
under Diagnostic Code 5292.  A separate 10 percent rating was 
then added for residuals of  a vertebrae deformity.  The Board 
finds that the evidence preponderates against a higher rating as 
of the April 2003 rating decision.

The April 2003 clinical examination showed the Veteran's 
limitation of motion to be no more than moderate, which more 
nearly approximated the assigned 20 percent rating.  38 C.F.R. 
§ 4.7.  The Veteran was able to forward flex to 60 degrees before 
pain set in.  Although he courageously pushed to 80 degrees, the 
additional 20 degrees of motion was accompanied by significant 
pain.  Nonetheless, the Veteran's range of lumbar motion to 60 
degrees showed no more than a moderate limitation.  The Veteran's 
pain on range of motion testing notwithstanding, the examiner did 
not find that the appellant experienced additional loss of range 
of motion secondary to pain, weakness, etc.  Thus, there is no 
basis for a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), a lumbar 
strain warranted a 40 percent rating if there was evidence of a 
severe strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

In this case, the clinical findings did not include listing of 
the whole spine, a positive Goldthwaite's sign, or a marked 
limitation of forward bending.  While the Veteran did a exhibit 
loss of lateral motion and radiologic evidence of arthritic 
changes, the examiner did not note any abnormal mobility on 
forced motion.  Thus, the criteria for a higher rating was not 
met or approximated under Diagnostic Code 5295.  

The final criteria for consideration are those for intervertebral 
disc syndrome.  Under 38 C.F.R. § 4.71a, a pronounced 
intervertebral disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little intermittent 
relief, qualified for the maximum evaluation of 60 percent.  
38 C.F.R. § 4.71a. DC 5293 (pre- September 23, 2002).  A 40 
percent evaluation was warranted when the disorder was severe and 
there was only intermittent relief from recurring attacks.  Id.

Although the April 2003 examiner diagnosed lumbar degenerative 
disc and joint disease, the Veteran's neurological examination 
was essentially normal.  The examiner specifically noted lower 
extremity motor and sensory studies were grossly within normal 
limits with no abnormalities.  Moreover, it must be noted that VA 
did not grant entitlement to an intervertebral disc syndrome.  
Thus, the Board finds no factual basis for a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Therefore, the 
Veteran's low back disability most nearly approximated the 
assigned 30 percent rating as of the April 2003 rating decision.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5285-5292 (2002).

In September 2002, VA amended the rating criteria for an 
intervertebral disc syndrome.  As noted above, however, the 
appellant is not service connected for an intervertebral disc 
syndrome.  As such, the amendment criteria are not for 
consideration.  

The other spine rating criteria remained unchanged until 
September 26, 2003.

In a statement received by the RO in February 2004, the Veteran 
noted that the lower right side of his back was numb, and he was 
in constant pain.  He claimed that he could not stand in one 
place for more than 30 seconds without having very sharp pain in 
his back and legs.  He asserted that sharp pains shot through his 
entire body if he bent over or stooped,.

A private December 2003 report  of Northeastern Orthopedics, PA, 
notes the Veteran had been treated there in the past.  He 
presented with complaints of intermittent chronic low back pain.  
The pain was described as more dull than sharp, and worse with 
activity and better with rest.  Reportedly, it occasionally it 
radiated into the buttock.  Examination revealed intact 
sensation, including superficial, peroneal, deep peroneal, and 
sural nerves.  Knee and ankle jerk reflexes were 2+ and 
symmetric, and distal pulses were palpable.

These findings show the Veteran's low back disorder did not 
manifest positive neurological symptoms in December 2003, and his 
primary symptom remained pain.  Thus, that report provided no 
basis for a higher rating.

As noted, the spine rating criteria were changed effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  
The General Formula established specific values for spinal 
motion, see 38 C.F.R. § 4.71a, Plate V (2009), and set forth 
objective criteria for rating limitation of lumbar motion, which 
is the sole basis for rating orthopedic symptoms of spine 
disabilities.  Subjective terms such as moderate and severe were 
eliminated.  The General Formula also redesignated the numbering 
of the spine Diagnostic Codes.  See 38 C.F.R. § 4.71a, General 
Formula, Diagnostic Codes 5235 - 5243 (2009).

When the regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the Veteran may be 
entitled to resolution of his claim under the criteria that are 
to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more favorable 
to the Veteran.  The new rating criteria, however, may be applied 
only from the effective date of the change forward, unless the 
regulatory change specifically permits retroactive application.  
See 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-2003 (Nov. 19, 2003), 
cited at 69 Fed. Reg. 25,179 (2004); VAOPGCPREC 3-2000 (April 10, 
2000), cited at 65 Fed. Reg. 33,422 (2000).

The General Formula rates spinal degenerative arthritis under 
Diagnostic Code 5242.  It provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if the 
disability is manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  38 C.F.R. 
§ 4.71a, General Formula (2009).

The decision review officer considered medical evidence added to 
the claims file after the April 2003 VA examination.  A September 
2004 report of Triangle Orthopedic Association, received by VA in 
October 2004, notes the Veteran's complaints of low back pain but 
without significant radicular pain, though he did report burning 
in his legs at times.  The appellant denied any numbness or 
tingling, as well as bladder or bowel involvement.  Physical 
examination revealed no pain behavior.  The Veteran did have very 
limited lumbar mobility in all planes, but he did not note any 
specific range of motion values.  A moderate paraspinal spasm was 
noted on motion to the extremes in all planes, and there was loss 
of lumbar lordosis when standing.  The hips rotated freely, and 
there were no focal motor deficits in the lower extremities.  
Reflexes were physiologic, and x-rays showed the same findings as 
those taken by VA in 2003.  The examiner noted the Veteran had 
some element of discogenic pain, but in all likelihood his 
fractures had healed.  The examiner opined that the Veteran's 
disability was severe enough to preclude employment on a full 
time basis, even if sedentary.

The decision review officer arranged for another VA examination.  
The December 2004 fee-basis examination report notes the 
Veteran's history and his report of chronic right infrascapular 
area numbness, and chronic low back pain.  The Veteran reported 
that he had to turn onto his side in order to get out of bed, and 
he had to drive his truck with a pillow underneath both his 
elbows in order to take pressure off of his lower back.  Standing 
more than 20 seconds caused his lower back to throb and required 
that he brace himself.  Sitting for more than 15 minutes caused 
increased low back pain.  The Veteran noted he had to use a 
riding mower to cut his grass, but was able to change the oil in 
his truck.  On a scale of 1 to 10, the appellant assessed his 
daily pain as 7/10.  His pain increased on any jarring movement 
or stepping down from something.  The pain was in the L3-L5 area 
and it was dull.  Lifting and bending aggravated the pain, and 
the Veteran reported discomfort in the anterior thighs that went 
all the way down to the dorsal aspect of both feet.  It felt more 
pulsating or throbbing rather than like sciatica.

Physical examination revealed the Veteran tended to guard his 
back slightly.  His back was stiff, but he was able to put on his 
shoes by lifting his feet and crossing them over the legs.  
Posture was normal.  Examination of the thoracolumbar spine 
revealed tenderness to palpation from L3 to L5.  Straight leg 
raising was positive on the right at 45 degrees, and at 60 
degrees on the left.  The examiner noted some right infrascapular 
area numbness.  Forward flexion was to 60 degrees, and extension 
was to 0 degrees.  Motion in these planes was accompanied by 
pain.  Indeed, motion in all planes was accompanied by pain.  The 
examiner specifically found no ankylosis, no intervertebral disc 
syndrome, no bowel or bladder symptoms, or erectile dysfunction.  
Neurological examination revealed normal motor function and 
normal lower extremity sensation.  Reflexes were 2+ at the ankles 
and knees, and symmetric.  Dorsalis pedis and posterior tibial 
pulses were normal.  The examiner noted the Veteran was retired 
from both the military and his post-service job.  The Veteran's 
diagnosis remained unchanged: vertebral fracture with residuals 
of lumbar spine limitation of motion.

The Veteran was examined by a different examiner in late December 
2004.  At that examination the Veteran described his pain as a 
crushing, aching pain with occasional sharp aggravations.  It was 
usually triggered by activity, especially prolonged weight 
bearing.  He avoided heavy lifting or repetitive twisting.  The 
Veteran also reported occasional radiating pain down both legs.  
He took Ibuprofen on occasion for relief.  The Veteran assessed 
his baseline pain as 5 or 6/10, with the most severe being 8 or 
9/10.  He reported needing to constantly alternate positions 
during periods of prolonged sitting, and that he simply was 
unable to be on his feet for any significant period of time.  He 
denied any bowel, bladder, or sexual dysfunction.  He reported 
being incapacitated by back pain one to three days at various 
times over the prior year.  

Examination of the thoracolumbar spine was remarkable for 
palpable lower paraspinous muscle spasms bilaterally.  There was 
tenderness to palpation along the right lumbar paraspinous, 
particularly over the right paraspinous muscles.  Straight leg 
raising was positive bilaterally at 20 degrees.  Forward lumbar 
flexion was to 60 degrees, with pain ensuing at 30 degrees.  
There was no evidence of lumbar ankylosis, but a positive 
straight leg raising sign was deemed to be evidence of 
radiculopathy at the L5-S1 nerve root.  There was no evidence of 
an intervertebral disc syndrome as it related to bowel, bladder, 
or erectile dysfunction.

Neurological examination revealed evidence of inflamed nerves in 
the back at L5 through S1 consistent with a neuritis.  
Significantly, however, motor strength was 5/5, and there was no 
evidence of muscle atrophy nor sensory deficits.  Reflexes were 
2+/4+ throughout both lower and upper extremities.  The diagnosis 
was degenerative disc disease of the lumbar spine.  The examiner 
noted the degenerative disc disease was significant with 
occasional radicular symptoms.  The examiner noted the Veteran 
was still able to attend to his activities of daily living, but 
he would be very slow at performing them, as also was the case 
with activities such cutting grass or other activity that 
involved weight bearing.

VA outpatient records note the Veteran's complaints of chronic 
low back pain, but no notations as to any specific findings on 
examination.

Upon receipt of both December 2004 examination reports, and 
review of all of the evidence added to the file after the initial 
April 2003 rating decision, the decision review officer, in an 
April 2005 rating decision, granted an increased rating from 30 
to 40 percent, effective December 29, 2004, the date of the 
second examination.  Given the rating decision's cite to 
Diagnostic Code 5242, it is apparent that the grant was based on 
a finding that pain at 30 degrees of lumbar flexion warranted the 
increase under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).  
While an April 2005 supplemental statement of the case states 
that the old criteria were used, the rating decision only cites 
the new. 

If the basis for the assigned 40 percent rating was the 
report of pain at 30 degrees, it must be noted that the 
General Formula specifically provides that the various 
ratings apply regardless of pain, with radiation or not, 
stiffness, or aching in the  area of the spine affected, as 
those symptoms are to be expected with spine disabilities.  
See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  This 
provision in effect means that 38 C.F.R. §§ 4.40 and 4.45 
are subsumed by the General Formula.  

Moreover, the Board notes that even if that were not the 
case the December 2004 examination report notes that while 
the Veteran's limitation of motion was due to pain, range of 
motion was not additionally limited by repetitive use due to 
weakness, fatigue, weakness, or lack of endurance.  
(Emphasis added).  This means that, even under the old 
criteria, there was no factual basis for a higher rating 
under DeLuca.

The Board finds no basis in the findings of either December 
2004 examination for a 40 percent rating for severe lumbar 
spine limitation of motion under Diagnostic Code 5292 of the 
old criteria, or under the General Formula, as the lumbar 
range of motion was higher than 0 to 30 degrees.  Further, 
since the examiner specifically noted that sensation, motor 
strength, and reflexes were normal in the lower extremities, 
and there was no muscle atrophy, the Board finds no basis 
for a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

The Board acknowledges that the Veteran's pain and 
discomfort are quite real, and he presses forward daily in 
spite of it.  Thus, the Board will not disturb the decision 
review officer's decision, as the Veteran has a history of 
being an accurate historian.  Still, it is clear that the 
medical evidence added to the record as of April 2005 did 
not show the Veteran's low back disorder to more nearly 
approximate a rating higher than the 40 percent assigned.  
38 C.F.R. § 4.7.  

As discussed, the Veteran's thoracolumbar spine did not meet 
or approximate a 40 percent rating at any time prior to 
December 29, 2004.  Moreover, the Board notes that the 
current rating schedule has no provision for adding an 
additional 10 percent for a demonstrable vertebral 
deformity.  Thus, no more than a 40 percent rating is 
warranted for the period December 29, 2004, to May 14, 2009.  
Id.

At the December 2007 hearing the Veteran's testimony 
indicated there were VA outpatient treatment records which 
were not in the claims file.  He also noted that his 
vertebrae fracture residuals had increased in severity.  In 
January 2008, the Board remanded to obtain any treatment 
records not already in the claims file and for another 
examination to determine the current severity of his 
thoracolumbar residuals.

The May 2009 examination report notes the examiner conducted 
a full review of the claims file.  The Veteran noted he was 
under treatment for chronic myofacial pain, but that his 
current medication made him drowsy and restricted his 
functioning.  He also reported bilateral leg numbness.  
Right leg numbness reportedly began around 2005, and left 
leg numbness reportedly began around 2007.  He stated it had 
gotten progressively worse.  He denied any bowel, bladder, 
or erectile dysfunction, involvement.  The examiner noted 
the Veteran to have great difficulty in moving, walking, or 
standing, due to low back pain.  He denied any flare-ups or 
incapacitating episodes.

Physical examination revealed the Veteran's pelvis as tilted 
to the left, and his head appearance was normal.  His 
appearance was symmetrical.  There was no gibbus, kyphosis, 
lumbar lordosis, reverse lordosis, scoliosis, or thoraco-
lumbar ankylosis.  There was evidence of listing and lumbar 
flattening.  Examination revealed no spasm, atrophy, 
guarding, or tenderness to palpation.  Motor strength, 
muscle tone, and muscle bulk were normal.  There was no 
evidence of thoracic atrophy.  Sensory examination was 
abnormal as the Veteran felt pressure from light touch and 
pin prick but no pain.  Vibratory sensation was decreased in 
the legs.  Reflexes were normal.  Forward thoracolumbar 
motion was to 10 degrees with pain.  Laseague's sign was 
negative.  Repetitive motion studies were not conducted 
since the appellant reported severe pain with the initial 
study.

A May 2009 lumbar MRI examination report was read as having 
shown significant pathology, to include spondolytic changes 
and a moderate disc bulge at L1-2 but no stenosis or central 
spinal canal stenosis.  There also was a moderate disc bulge 
and mild facet arthrosis at L2-3 and L3-4.  At L4-5 and L5-
S1, there was a ventral thecal sac contour flattening 
secondary to a broad disc bulge, but no evidence of focal 
herniation.  Neither was there evidence of central spinal 
canal stenosis or significant foraminal stenosis.

The examiner noted the Veteran was retired, and that the 
most severe impact on the Veteran's functioning was with 
exercise and sports.  The impact on his activities of daily 
living was mild, except for bathing, feeding, dressing, 
toileting, and grooming, where there was no impact.  The 
examiner opined the Veteran's lower extremity radiculopathy 
was in fact secondary to his spine fracture residuals.

The September 2009 supplemental statement of the case notes 
that, upon receipt of the examination report, the AMC/RO 
apparently overlooked the fact the Veteran's evaluation was 
increased to 40 percent in April 2005, as a 30 percent 
rating was continued.  This error is not prejudicial, as the 
Veteran's 40 percent rating is in place, and he has in fact 
be compensated at that rate since December 29, 2004.  The 
Board also notes that the AMC/RO only reviewed the Veteran's 
claim under the prior criteria and assessed the Veteran's 
lumbar spine limitation of motion as moderate.  Again, the 
Board finds this error non-prejudicial, as the Veteran is 
already rated at the maximum allowable rating for a 
limitation of lumbar motion.  

In an October 2009 rating decision, the AMC/RO granted 
service connection for radiculopathy of each lower extremity 
secondary to the thoracolumbar vertebrae fracture residuals, 
and assigned an initial rating of 10 percent for each lower 
extremity under Diagnostic Code 8599-8520, effective May 15, 
2009, the date of the examination.  See 38 C.F.R. §§ 4.124a, 
3.400.

The Veteran's 40 percent rating for his thoracolumbar range 
of motion is the maximum allowed, be it under the prior or 
current criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 
5292, 5295 (2002); 38 C.F.R. § 4.71a, General Formula, 
Diagnostic Code 5242 (2009).  

Thus, the remaining issue is the rating of his now service-
connected neurological symptomatology.  The evidence, 
however, shows that the Veteran's low back disability did 
not manifest compensable service connected neurological 
symptomatology prior to the May 2009 examination.

The Veteran's outpatient records from the VA medical 
facility in Hampton, VA, which were added to the claims file 
while the case was on remand, note his visitations and 
complaints of chronic low back pain, but there are no 
entries which note a definitive finding of positive 
neurological symptoms.  A June 2006 electromyograph notes 
that an examination prior to the study showed deep tendon 
reflexes at the knees and ankles of 2+ and no muscle 
weakness.  The Veteran was able to stand on heels and toes, 
but decreased sensation was noted over the right L5-S1 
dermatome.  These results were interpreted as normal, and 
the impression was no evidence of peripheral neuropathy or 
lumbar radiculopathy.

A December 2007 podiatry consult noted intact deep tendon 
reflexes, but decreased sensation along the dorsum of both 
feet, as well as numbness along the great toes of both feet.  
Motor status was intact.  Lumbar x-rays were noted as having 
shown adequate lumbar disc spaces, and intact spinal 
pedicles.  The radiologist also noted that the Veteran's 
vertebrae fractures were stable.  These findings indicate 
the podiatry symptoms were separate from the low back 
disorder, and they are also not service connected.

The AMC/RO's action in the October 2009 rating decision was 
on the basis of paralysis and incomplete paralysis of 
peripheral nerve pathology.  See 38 C.F.R. § 4.124a.  Under 
these criteria, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  Diagnostic Code 8599-8520 indicates 
the AMC/RO rated the Veteran's neurological symptoms 
analogously to incomplete paralysis of the sciatic nerve.

Diagnostic Code 8520 provides that, mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent rating.  
A 20 percent rating requires moderate incomplete paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124a.

The May 2009 examination revealed that the Veteran's 
radiculopathy symptoms were wholly sensory in nature, as 
examination revealed normal reflexes, and normal muscle 
strength, bulk, and tone.  There was no muscle atrophy.  
Although the examiner noted the Veteran dragged his right 
foot when he walked, the clinical examination preponderate 
against finding that any foot dragging was due to sciatica.  
Thus, the Veteran's incomplete paralysis of the sciatic 
nerve more nearly approximates mild incomplete paralysis and 
the 10 percent rating assigned for each leg.  38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2009).

Entitlement to a higher rating was not met or approximated, 
as the highest allowable rating for the Veteran's limitation 
of motion is 40 percent, at which he is rated.  A higher 
rating for the sciatica was not met or approximated, as the 
Veteran's functional loss is entirely sensory.  

The Board finds, however, that a higher total rating may be 
allowed.  In this regard, the May 2009 examination revealed 
lumbar flexion to only 10 degrees.  Even under the pre-
September 2003 rating criteria flexion limited to 10 degrees 
is evidence of a severe limitation of lumbar motion.  Such a 
limitation under the old rating criteria, which may still be 
applied in this case in light of Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (The regulation as it existed prior to 
the change is applicable to the appellant's claim for the 
periods prior to and after the dates of the respective 
regulatory changes, but the revised regulations are 
applicable only from the effective dates of the change 
forward.), warrants a 40 degree rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Hence, the Board finds that the appellant showed evidence of 
a severe limitation of lumbar motion as of the May 2009 
examination under the prior criteria.  This allows the 
Veteran to receive the additional 10 percent for his 
vertebrae deformity residual under Diagnostic Code 5285.  38 
C.F.R. § 4.71a (2002).

Although the May 2009 examination report notes the 
aforementioned neurological symptoms, the examiner 
specifically noted the absence of intervertebral disc 
syndrome.  Thus, there is no factual basis for considering 
the Veteran's disability under Diagnostic Code 5293 of the 
prior criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Under the current criteria, his disability would be 
rated for intervertebral disc syndrome as already rated, 
since there is no evidence of incapacitating episodes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Therefore, the Board finds that since May 15, 2009, the 
Veteran's thoracolumbar vertebrae fracture residuals most 
nearly approximated a 50 percent rating utilizing the old 
rating criteria.  The Veteran also is entitled to separate 
10 percent ratings for lower extremity neurological 
residuals.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Code 5285-5292 (2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2009).

The decision review officer also considered the propriety of 
referring the Veteran's claim for extraschedular 
consideration, but determined his disability picture was not 
exceptional.  The Board concurs.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the applicable criteria, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Further, where the RO has considered the issue of an 
extraschedular rating and determined it inapplicable, the Board 
is not specifically precluded from affirming a RO conclusion that 
a claim does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 
Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  This means his disability picture is 
contemplated by the rating schedule, as the very symptoms 
manifested by his thoracolumbar vertebrae fracture residuals and 
discussed above are included in the schedular rating criteria.  
There is nothing in the record to distinguish this case from the 
cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board affirms the decision review officer's determination that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, except to the extent  that the appeal 
is granted, the preponderance of the evidence is against the 
appellant's claim, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial evaluation higher than 30 percent for 
thoracolumbar vertebrae fracture residuals for the period prior 
to December 29, 2004, is denied.

Entitlement to an initial evaluation higher than 40 percent for 
thoracolumbar vertebrae fracture residuals for the period 
December 29, 2004, to May 14, 2009, is denied.

Entitlement to an initial evaluation not to exceed 50 percent for 
thoracolumbar vertebrae fracture limitation of motion residuals 
is granted, effective May 15, 2009, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial evaluation higher than 10 percent for 
right lower extremity radiculopathy due to thoracolumbar 
vertebrae fracture residuals for the period May 15, 2009, 
forward, is denied.

Entitlement to an initial evaluation higher than 10 percent for 
left lower extremity radiculopathy due to thoracolumbar vertebrae 
fracture residuals for the period May 15, 2009, forward, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


